Title: To James Madison from Louis-Marie Turreau de Garambouville, 2 August 1806
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
Baltimore 2. Aoust 1806.

J’ai l’honneur de vous addresser la commission accordée à M. Ferrein de Riviere par M. de Beaujour, Commissaire Général des Relations Commerciales de France pour remplir les fonctions de Commissaire à Wilmington, Caroline du Nord, à la place de M. Delile.
Je vous prie de vouloir bien faire obtenir à M. de Rivière l’exequatur nécessaire.  Je Saisis avec empressement cette occasion, Monsieur, pour vous renouveller l’assurance de ma haute considération.

Turreau

